DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 10/17/2021, have been received and made of record. In response to the most recent Office Action, dated 03/30/2021, claims 1-4, 7, 9, 11-14, 16-17 and 19-20 have been amended.

Response to Arguments
Applicant’s amendments for claims 1-10, filed on 10/17/2021, have been entered and fully considered. In light of the amendments, the rejections for claims 1-10 have been withdrawn. However, upon further consideration, a new grounds of rejection have been made, and applicant's arguments are rendered moot. 
Applicant's Amendments for claims 11-20, filed on 10/17/2021, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive. 
The Applicant has presented their main argument on pages 6-7 of the submitted remarks and that argument has been reproduced below. 
Neither Meiners nor Rodriguez disclose, teach or suggest a voltage convertor that accepts a three-phase power input and outputs a three-phase power 
The Examiner respectfully disagrees and would like to point out that the one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this immediate case the primary reference, Meiners, teaches a single phase input voltage is at 240V and is boosted to a value of 460V on by the converter 14 in Figure 1 (Col. 5 Line 21-23). This 460V is then inputted to the inverter 15 through the DC side and is then outputted as a three phase AC output. This shows that the output of the single phase AC input is about doubled at the output to the load. Meiners, however, does not teach that the input voltage is a three phase input voltage instead of a single phase input voltage. Rodriguez was brought in combination to teach that a three phase input source with six switches could be used. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant. Therefore based on this combination the Examiner believes that references still teach the limitations that are recited in the claims. 

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1, line 1, “invertor” should be changed to “inverter”. 
Claim 17, lines 2-3, “respective phase voltage for V12, V23 and V13” should be changed to “respective phase voltages for V12 corresponding to a first phase, V23 corresponding . 
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 8941340) in view Rodriguez (“PWM Regenerative Rectifier: State of the Art”).
Regarding claim 11, Meiners teaches a method for controlling a variable frequency drive (Figure 1; Figure 1 Component 14+19+23 are seen in greater detail in Figure 2), comprising: receiving a single phase power input having a single phase power input voltage (Figure 2 Component 23); applying the single phase power input voltage to an active full bridge rectifier (Figure 2 Components 36+37), the full bridge rectifier having a set of switching transistors (Figure 2 Components 65, 89, 66 and 90); controlling the state of the set of switching transistors using a controller circuit (Figure 1 Component 19 is seen in more detail in Figure 2; Figure 2 Component 19 controls the switches 65, 66, 89 and 90); generating a DC voltage from the full bridge rectifier (Figure 2 Component 36+37 is a rectifier that outputs a DC voltage on DC bus rails, 24 and 25); generating a variable frequency three phase power output from the DC voltage (Figure 1 Component 15 receives the output of Component 14 and generates a three phase power output from the DC voltage); and wherein the three phase power output voltage is greater than the three phase power output voltage is greater than the single phase power output voltage (Column 5 Lines 21-23 “The converter 14 can also boost the voltage of the incoming power. As an example, and not as a limitation, the converter can boost single phase 240 volt AC power to 460 volts”; That boosted voltage is used and outputted by the inverter thus showing that the output voltage is boosted).
Meiners does not teach receiving a three phase power input having a three phase power input voltage; applying the three phase power input voltage to an active full bridge rectifier. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant.
Regarding claim 12, Meiners and Rodriguez teach all the limitations of claim 11. Meiners further teaches wherein the three phase power output voltage is about double the single phase power input voltage (Column 5 Lines 21-23 “The converter 14 can also boost the voltage of the incoming power. As an example, and not as a limitation, the converter can boost single phase 240 volt AC power to 460 volts”; That boosted voltage is used and outputted by the inverter thus showing that the output voltage is boosted).
Meiners does not teach a three phase input power. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant.

Regarding claim 13, Meiners and Rodriguez teach all the limitations of claim 11. Meiners further teaches wherein the controller circuit (Figure 1 Component 19 is seen in more detail in Figure 2; Figure 2 Component 19) controls the set of switching transistors to maintain a constant average switching frequency (Figure 2 Component 19 control the switches 66, 65, 90 and 89; Column 5 Lines 9-14 “The input controller 19 can make instantaneous adjustments to the value of M to induce any desired value of input current.  The input current can be controlled so that the average value of the voltage 2V.sub.dc remains constant even though electrical charge is being removed from the first and second bus capacitors 39 and 40 by the inverter 15”; This passage shows that the voltage remains constant of 2Vdc which indicates that a constant average switching frequency is maintained).

Regarding claim 16, Meiners and Rodriguez teach all the limitations of claim 11. Meiners further teaches the step of controlling the set of switching transistors to regenerate power by moving current from the DC power output to the three phase power output (Figure 1 Component 19 seen in more detail in Figure 2; Figure 2 Component 19 controls the switches 65, 89, 66 and 90; Abstract “The converter converts single phase AC power to DC power and DC power to single phase AC power, boosts the AC power, reduces input line harmonics, maintains input current in phase with utility voltage in order to achieve near unity power factor, and maintains constant DC voltage between the bus bars”; Col. 2 Lines 65-67 “The converter 14 connects to and provides DC power to the inverter 15 through a positive bus bar 24 and a negative bus bar 25”).

Regarding claim 17, Meiners and Rodriguez teach the limitations of claim 11. Meiners does not teach the steps of: measuring the three phase power input to determine respective phase voltages V12, V23 and V13; defining sectors wherein for each sector, two of V12, V23 and V13 are the same polarity, and the other is the opposite polarity; setting the state of the switches according to which sector the three phase power input is in.
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages); and a controller (Figure 14 has been annotated below; Figure 14A Component CC) configured for measuring the three phase power input to determine V12, V23 and V13 (Figure 14A Component VS senses the phase voltages); defining sectors wherein for each sector, two of V12, V23 and V13 are the same polarity, and the other is the opposite polarity; setting the state of the switches according to which sector the three phase power input is in, wherein 6 sectors are defined (Figure 14 shows that the system is a 3 phase input system and the phase voltages are delayed from one another therefore there will be six defined sectors where this is will occur as this is the basic operation of a three phase active rectifier that has a delayed input).

    PNG
    media_image1.png
    429
    567
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase 

Regarding claim 18, Meiners and Rodriguez teach all the limitations of claim 17. Meiners does not teach wherein 6 sectors are defined.
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages); and a controller (Figure 14 has been annotated above; Figure 14A Component CC) configured for measuring the three phase power input to determine V12, V23 and V13 (Figure 14A Component VS senses the phase voltages); defining sectors wherein for each sector, two of V12, V23 and V13 are the same polarity, and the other is the opposite polarity; setting the state of the switches according to which sector the three phase power input is in, wherein 6 sectors are defined (Figure 14 shows that the system is a 3 phase input system and the phase voltages are delayed from one another therefore there will be six defined sectors where this is will occur as this is the basic operation of a three phase active rectifier that has a delayed input).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase 

Regarding claim 19, Meiners and Rodriguez teach all the limitations of claim 11. Meiners further teaches wherein the set of switching transistors comprises 2 pairs of solid state switching transistors (Figure 2 Components 65, 89, 66 and 90; Column 3 Lines 44-46 “The first and second switches 65 and 66 are preferably solid state switches and more preferably Insulated Gate Bipolar Transistors”; Column 3 Lines 66-67 “The first and second switches 91 and 92 are preferably solid state switches and more preferably Insulated Gate Bipolar Transistors”; This last passage was meant for the switches but mistyped to refer to the diodes).
Meiners does not teach 3 pairs of transistors being controlled. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages), wherein the set of switching transistors are 3 pairs of insulated gate bipolar switches (Figure 14 Component Switches).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant. 
Regarding claim 20, Meiners and Rodriguez teach all the limitations of claim 11. Meiners further teaches wherein a 240V AC three phase input power can generate a power output of 480 AC three phase output power voltage (Column 5 Lines 21-23 “The converter 14 can also boost the voltage of the incoming power. As an example, and not as a limitation, the converter can boost single phase 240 volt AC power to 460 volts”).
Meiners and Rodriguez in combination do not teach the power output voltage being exactly 480 AC three phase output power voltage. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meiners to incorporate having the output voltage be exactly 480 volts. The advantage of this design is that this is a standard voltage value that is found in commercial and industrial power systems thus allowing for the system to employed in such areas. 

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 8941340) in view Rodriguez (“PWM Regenerative Rectifier: State of the Art”) and in further view of Medagam (US 9871462).
Regarding claim 1, Meiners teaches a voltage doubling converter for a single phase variable drive (Figure 1; Figure 1 Component 14+19+23 are seen in greater detail in Figure 2), comprising: a single phase power input having a single phase power input voltage (Figure 2 Component 23); an active full bridge rectifier circuit (Figure 2 Components 36+37) having a set of switching transistors (Figure 2 Components 65, 89, 66 and 90) operably coupled to the single phase power input having a DC power output (Figure 2 Components 36+37 receive the input voltage from Component 23 and convert it to a DC voltage that is outputted on DC bus rails, 24 and 25); an inverter coupled to the DC power output (Figure 1 Component 15); a three phase power output having a three phase power output voltage Figure 1 Component 15 output to the Load); wherein the three phase output voltage is greater than the single phase power input voltage (Figure 1 Component 14; Figure 2 shows Component 14 in greater detail; Column 5 Lines 21-23 “The converter 14 can also boost the voltage of the incoming power. As an example, and not as a limitation, the converter can boost single phase 240 volt AC power to 460 volts”; That boosted voltage is used and outputted by the inverter thus showing that the output voltage is boosted).
Meiners does not teach a three phase power input having a three phase power input voltage; and an adaptive hysteresis current control unit coupled to the active full bridge rectifier circuit. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant. 
Medagam teaches a regenerative variable frequency drive for an active rectifier (Figure 1 shows the circuit layout; Figures 2-4 shows the controller for the active rectifier), comprising: a single phase power input (Figure 1 Component 23); a DC power output (Figure 1 Component 23 is an active rectifier that has an output that is DC and is outputted to DC bus rails, 55 and 56); an active full bridge rectifier Figure 1 Component 23) having a set of switching transistors (Figure 1 Components 37-40); a processor/controller (Figure 1 Component 24) that controls the set of switching transistors to maintain a switching frequency (Figure 1 Component 24 generates control signals for Components 37-40); an adaptive hysteresis current control unit couple to the active full bridge rectifier circuit (Figure 1 Component 24 comprises a hybrid hysteresis control unit within it which is shown in Figure 3; Figure 3 Component 122).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate a hysteresis control technique as taught by Medagam. The benefit of a hysteresis control method is that it provides more simplicity in the controller and is independent from load parameter changes that can enhance the overall efficiency of the converter where the switching frequency is variable. 

Regarding claim 2, Meiners, Rodriguez and Medagam teach all the limitations of claim 1. Meiners further teaches wherein the three phase power output voltage is about double the single phase power input voltage (Column 5 Lines 21-23 “The converter 14 can also boost the voltage of the incoming power. As an example, and not as a limitation, the converter can boost single phase 240 volt AC power to 460 volts”; 460V is about double the input voltage of 240V; the inverter receives the boosted voltage and outputs it to the load thus showing that the three phase output voltage is boosted).
Meiners does not teach a three phase power input voltage. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant. 

Regarding claim 3, Meiners, Rodriguez and Medagam teach all the limitations of claim 1. Meiners further teaches wherein a processor controls the set of switching transistors to regenerate power by moving current from the DC power output to the three phase power output (Figure 1 Component 19 seen in more detail in Figure 2; Figure 2 Component 19 controls the switches 65, 89, 66 and 90; Abstract “The converter converts single phase AC power to DC power and DC power to single phase AC power, boosts the AC power, reduces input line harmonics, maintains input current in phase with utility voltage in order to achieve near unity power factor, and maintains constant DC voltage between the bus bars”; Col. 2 Lines 65-67 “The converter 14 connects to and provides DC power to the inverter 15 through a positive bus bar 24 and a negative bus bar 25”).

Regarding claim 4, Meiners, Rodriguez and Medagam teach all the limitations of claim 1. Meiners further teaches wherein the set of switching transistors comprise solid state switches (Figure 2 Components 65, 89, 66 and 90; Column 3 Lines 44-46 “The first and second switches 65 and 66 are preferably solid state switches and more preferably Insulated Gate Bipolar Transistors”; Column 3 Lines 66-67 “The first and second switches 91 and 92 are preferably solid state switches and more preferably Insulated Gate Bipolar Transistors”; This last passage was meant for the switches but mistyped to refer to the diodes).

Regarding claim 5, Meiners, Rodriguez and Medagam  teach all the limitations of claim 4. Meiners further teaches wherein the set comprises 4 solid state switches (Figure 2 Components 65, 89, 66 and 90).
Meiners does not teach the active full bridge rectifier has 6 switches. 
Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages), wherein the set of switching transistors are 6 insulated gate bipolar switches (Figure 14 Component Switches).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant. 

Regarding claim 6, Meiners, Rodriguez and Medagam  teach all the limitations of claim 4. Meiners further teaches wherein the set comprises 4 insulated gate bipolar switches (Figure 2 Components 65, 89, 66 and 90).

Rodriguez teaches a voltage converter (Figure 14 on page 11) comprising: a three phase power input (Figure 14 Components Va, Vb and Vc); a DC power output (Figure 14 Component Vo); an active full bridge rectifier circuit (Figure 14 Component Switches form an active full bridge rectifier) having a set of switching transistors (Figure 14 Component Switches) operably coupled the three phase power input and the DC power output (Figure 14 Component Switches are connected to the three input phases and generate the output voltage from the input phase voltages), wherein the set of switching transistors are 6 insulated gate bipolar switches (Figure 14 Component Switches).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate using a three phase input source and six switch active rectifier as taught by Rodriguez. The benefits of this design are that (1) the system can be used for sources that have 3 phases such as electrical grids throughout the world, (2) three phase inputs and three phase converters have a higher power factor and better efficiency as the power delivered is constant.

Regarding claim 7, Meiners, Rodriguez and Medagam teach all the limitations of claim 1. Meiners further teaches wherein the three phase power output is constructed to meet total harmonic distortion limit of 5-8% (Abstract “The converter converts single phase AC power to DC power and DC power to single phase AC power, boosts the AC power, reduces input line harmonics, maintains input current in phase with utility voltage in order to achieve near unity power factor, and maintains constant DC voltage between the bus bars”).
Meiners, Rodriguez and Medagam in combination do not specifically state that the power output is constructed to meet total harmonic distortion limit of 5-8%. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meiners to place the total harmonic distortion limit within 5-8%. The advantage of this design is that it allows the system to have a higher power factor and lower peak currents leading to a higher efficiency. 

Regarding claim 8, Meiners, Rodriguez and Medagam  teach all the limitations of claim 1. Meiners further teaches a processor (Figure 1 Component 19 is seen in more detail in Figure 2; Figure 2 Component 19) that controls the set of transistors to maintain a constant average switching frequency (Figure 2 Component 19 control the switches 66, 65, 90 and 89; Column 5 Lines 9-14 “The input controller 19 can make instantaneous adjustments to the value of M to induce any desired value of input current.  The input current can be controlled so that the average value of the voltage 2V.sub.dc remains constant even though electrical charge is being removed from the first and second bus capacitors 39 and 40 by the inverter 15”; This passage shows that the voltage remains constant of 2Vdc which indicates that a constant average switching frequency is maintained).

Regarding claim 9, Meiners, Rodriguez and Medagam teach all the limitations of claim 8. Meiners does not teach wherein the process implements an adaptive hysteresis control technique.
Medagam teaches a regenerative variable frequency drive for an active rectifier (Figure 1 shows the circuit layout; Figures 2-4 shows the controller for the active rectifier), comprising: a single phase power input (Figure 1 Component 23); a DC power output (Figure 1 Component 23 is an active rectifier that has an output that is DC and is outputted to DC bus rails, 55 and 56); an active full bridge rectifier circuit (Figure 1 Component 23) having a set of switching transistors (Figure 1 Components 37-40); a processor/controller (Figure 1 Component 24) that controls the set of switching transistors to maintain Figure 1 Component 24 generates control signals for Components 37-40); an adaptive hysteresis current control unit couple to the active full bridge rectifier circuit (Figure 1 Component 24 comprises a hybrid hysteresis control unit within it which is shown in Figure 3; Figure 3 Component 122); wherein the processor implements an adaptive hysteresis control technique (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54); wherein the hysteresis control technique uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate a hysteresis control technique as taught by Medagam. The benefit of a hysteresis control method is that it provides more simplicity in the controller and is independent from load parameter changes that can enhance the overall efficiency of the converter where the switching frequency is variable. 

Regarding claim 10, Meiners, Rodriguez and Medagam teach all the limitations of claim 9. Meiners does not teach wherein the hysteresis control technique uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors.
Medagam teaches a regenerative variable frequency drive for an active rectifier (Figure 1 shows the circuit layout; Figures 2-4 shows the controller for the active rectifier), comprising: a single phase power input (Figure 1 Component 23); a DC power output (Figure 1 Component 23 is an active rectifier that has an output that is DC and is outputted to DC bus rails, 55 and 56); an active full bridge rectifier circuit (Figure 1 Component 23) having a set of switching transistors (Figure 1 Components 37-40); a Figure 1 Component 24) that controls the set of switching transistors to maintain a switching frequency (Figure 1 Component 24 generates control signals for Components 37-40); an adaptive hysteresis current control unit couple to the active full bridge rectifier circuit (Figure 1 Component 24 comprises a hybrid hysteresis control unit within it which is shown in Figure 3; Figure 3 Component 122); wherein the processor implements an adaptive hysteresis control technique (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54); wherein the hysteresis control technique uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate a hysteresis control technique as taught by Medagam. The benefit of a hysteresis control method is that it provides more simplicity in the controller and is independent from load parameter changes that can enhance the overall efficiency of the converter where the switching frequency is variable. 

Regarding claim 14, Meiners and Rodriguez teach all the limitations of claim 11. Meiners does not teach wherein the controller implements an adaptive hysteresis control in controlling the state of the switching transistors.
Medagam teaches a regenerative variable frequency drive for an active rectifier (Figure 1 shows the circuit layout; Figures 2-4 shows the controller for the active rectifier), comprising: a single phase power input (Figure 1 Component 23); a DC power output (Figure 1 Component 23 is an active rectifier that has an output that is DC and is outputted to DC bus rails, 55 and 56); an active full bridge rectifier Figure 1 Component 23) having a set of switching transistors (Figure 1 Components 37-40); a processor/controller (Figure 1 Component 24) that controls the set of switching transistors to maintain a switching frequency (Figure 1 Component 24 generates control signals for Components 37-40); an adaptive hysteresis current control unit couple to the active full bridge rectifier circuit (Figure 1 Component 24 comprises a hybrid hysteresis control unit within it which is shown in Figure 3; Figure 3 Component 122); wherein the processor implements an adaptive hysteresis control technique (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54); wherein the hysteresis control technique uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate a hysteresis control technique as taught by Medagam. The benefit of a hysteresis control method is that it provides more simplicity in the controller and is independent from load parameter changes that can enhance the overall efficiency of the converter where the switching frequency is variable. 

Regarding claim 15, Meiners, Rodriguez and Medagam teach all the limitations of claim 14. Meiners does not teach wherein the adaptive hysteresis control uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors.
Medagam teaches a regenerative variable frequency drive for an active rectifier (Figure 1 shows the circuit layout; Figures 2-4 shows the controller for the active rectifier), comprising: a single phase power input (Figure 1 Component 23); a DC power output (Figure 1 Component 23 is an active rectifier that has an output that is DC and is outputted to DC bus rails, 55 and 56); an active full bridge rectifier circuit (Figure 1 Component 23) having a set of switching transistors (Figure 1 Components 37-40); a processor/controller (Figure 1 Component 24) that controls the set of switching transistors to maintain a switching frequency (Figure 1 Component 24 generates control signals for Components 37-40); an adaptive hysteresis current control unit couple to the active full bridge rectifier circuit (Figure 1 Component 24 comprises a hybrid hysteresis control unit within it which is shown in Figure 3; Figure 3 Component 122); wherein the processor implements an adaptive hysteresis control technique (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54); wherein the hysteresis control technique uses a measured hysteresis bandwidth to determine switching frequency for the set of switching transistors (Figure 3 shows the hybrid hysteresis control technique; Figure 4 shows how the technique is implemented to generate the PWM signals according to the measured values; Column 6 Lines 30-54).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Meiners to incorporate a hysteresis control technique as taught by Medagam. The benefit of a hysteresis control method is that it provides more simplicity in the controller and is independent from load parameter changes that can enhance the overall efficiency of the converter where the switching frequency is variable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839